10
iI
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

STEVEN G. KALAR —
Federal Public Defender FE { L. e, Dp
Northern District of California

VARELL FULLER ea «Hit 9
Assistant Federal Public Defender SEP \ Q Lv

8th Floor - Suite 820 QUAN’.

om Sour
55 South Market Street CLERK, US.0' sagt NEORNIA
San Jose, CA 95113 NOMEN BETAS
Telephone: (408) 291-7753
Facsimile: (408) 291-7399
Email: Varell_ Fuller@fd.org
Counsel for Defendant TORRY
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No.: CR 19-00097 BLF JUS
Plaintiff, APPLICATION AND [PROPOSED]
ORDER TO FILE EXHIBIT A TO
Vv. DEFENDANT'S SENTENCING

MEMORANDUM UNDER SEAL
RAMON TORRY,

Defendant.

 

[PROPOSED] ORDER
GOOD CAUSE APPEARING, upon the request of defendant Ramon Torry, it is hereby
ordered that Exhibit A to Defendant’s Sentencing Memorandum (Dr. Datta’s Psychological

Evaluation Report) be filed Under Seal.

IT IS SO ORDERED.

Dated: ofl (é OF

 

United States District Judge

APPLICATION AND [PROPOSED] ORDER
TORRY, CR 19-00097 BLF

 
